This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BUTLER ENTERPRISES, INC.,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 32,627

 5 HI-COUNTRY CHEVROLET, INC.,
 6 and JEFF THOMAS,

 7          Defendants-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 9 Robert A. Aragon, District Judge

10   Miller Stratvert P.A.
11   Dylan O’Reilly
12   Luke A. Salganek
13   Farmington, NM

14 for Appellant

15 Tucker, Burns, Yoder & Hatfield
16 Gregory M. Tucker
17 Farmington, NM

18 for Appellee

19                                 MEMORANDUM OPINION

20 VANZI, Judge.
1        Plaintiff appeals an order denying its motion to reinstate its case after the case

2 was dismissed for failure to prosecute.        In our notice of proposed summary

3 disposition, we proposed to reverse. Defendants have filed a memorandum in which

4 they now concede that Plaintiff’s case should have been reinstated. They therefore do

5 not oppose summary reversal. Accordingly, for the reasons stated in our notice of

6 proposed summary disposition, we reverse.

7        IT IS SO ORDERED.

8                                         __________________________________
9                                         LINDA M. VANZI, Judge

10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 CYNTHIA A. FRY, Judge




                                             2